{¶ 18} "The record contains competent, credible evidence that Carsey failed to prove that he would have prevailed on his claim for unjust enrichment absent Walker's conduct." This case is further evidence that the "civil manifest-weight-of-the-evidence test" is particularly unworkable when the party who prevailed in the trial court was the party who did not have the burden of proof. See The Huntington Nat'l Bank v.Chappell, 9th Dist. No. 06CA008979, 2007-Ohio-4344, at ¶ 17-75 (Dickinson, J., concurring). *Page 1